department of the treasury internal_revenue_service te_ge eo examination commerce street mc dal dallas texas tax_exempt_and_government_entities_division release number release date legend org organization name org address date date xx date address address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx you agreed to this revocation by signing form_6018 consent to proposed action - sec_7428 this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights our adverse determination was made for the following reasons sec_1_501_c_3_-1 of the treasury regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the foundation serves only the private benefit of its founder org there are no charitable activities that further any exempt purposes described in sec_501 of the code accordingly you are not operated exclusively for one or more of the exempt purposes specified in sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 u s income_tax return for estates and trusts for tax years beginning january 20xx and thereafter form_990-pf is also required for each tax_year until private_foundation_status is terminated under sec_507 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service capitol av ste stop oma omaha ne date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f jayne sec_86a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the ute internal_revenue_service 20xx legend org organization name state state ps ra brd co-1 sth ath qnp co-2 6th xx date address address founder founder co-3 co-4 trustee trustee co-5 co-7 co-6 7th gt 6g g companies city city ra-1 ra-2 co-8 c0-9 co-10 primary issue whether the sec_501 tax exempt_private_foundation status of org should be revoked effective janauary 20xx because it is not operated exclusively for tax exempt purposes facts trust document the trust document dated august 20xx the org the foundation was created via a declaration of trust the ‘declaration entered into founder as the settlor aka ‘founder’ the org is established organized and shall be operated exclusively for charitable educational scientific or literary purposes including for such purposes the making of distributions to organizational described in c a and a of the internal_revenue_code_of_1986 as amended hereinafter referred to as the code the foundation has a clause prohibiting private_inurement the trust is irrevocable the foundation has a clause prohibiting engaging in any act of self-dealing sec_4941 excessive business holdings and all other chapter taxes powers of trustee k to take such action in collecting the proceeds of any life_insurance payable to the trustee after deducting all charges by way of advances loans or otherwise as the trustee deems best paying the expense thereof from the trust property and the insurance_company shall not take notice of the provisions of this trust agreement or see to the application of the proceeds and the trustee’s receipt to the insurance_company shall be a complete release for any payment made and in the event that the trust enters into any agreement by which funds will be borrowed to purchase a life_insurance_policy ies to enter into and perform the obligations under any and all documents created there under to obtain the loan s to purchase the life_insurance_policy ies and to pledge the rights to the life_insurance_policy ies as security for repayment of the loan s form acrev department of the treasury - internal_revenue_service page -1- department of the treasury internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items 20kx upon dissolution the assets will go to co-1 city state co-2 city state co-3 city state the signatures were founder settlor and trustee trustee bylaws the foundation has no bylaws amendments there are no amendments to the trust documents determination_letter determination_letter states the foundation received exemption on november 20xx as a private_foundation determination application the determination application was signed on august 20xx the purpose of the trust is to financially assist schools colleges charitable civic organizations and the poor it is anticipated that the income generated in the trust will be distributed each year the trustee shall determine the amount and the recipients each year ‘the trust will hold an insurance_policy on the life of the donor upon death the trust will receive the proceeds of that policy minutes there are no minutes publications the foundation has no publications form avrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the treasury - internal_revenue_service 20xx prior examination the foundation has had no prior irs examination facility the foundation has no facility the mailing address is address which is the location of the co- correspondence note in the file in 20xx founder paid a dollar_figure fee to co- sec_5 to finance a single premium annuity letter_of_credit it should have been paid_by the foundation we will claim a dollar_figure donation for founder foundation should report dollar_figure income and dollar_figure expense ra-1 4-7-xx per e-mail on 20xx from founder to ra-1i - ra-1 i put the dollar_figure in the account and it only needed so i pulled out the dollar_figure forms the 990pf return for 20xx shows the foundation on the cash_basis of accounting the 20xx 20xx 20xx 990pf returns indicates the foundation is on the accrual basis of accounting the 990pf return for 20xx the initial return box is checked and the sec_501 exempt_private_foundation box is checked the 20xx 20xx 20xx 990pf retumms show the sec_4947 nonexempt_charitable_trust box checked based on discussion with poa the foundation is on the accrual basis of accounting and is a sec_501 exempt_private_foundation the boxes were checked incorrectly on the returns books_and_records the foundation does not have the following e journal form acrev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department af the treasury - internal_revenue_service 20xx e e e e e e e e e ledger working trial balance check register minutes bank account until late 20xx bank statements for 20xx and part of 20xx cancelled checks for 20xx and part of 20xx paid invoices and receipts annuity and life_insurance contracts expenditures no payments were made to c organizations in 20xx 20xx or 20xx payments made to accountant co-6 ck ck ck 20xx12 20xx12 20xx12 ck was drawn on the co-7 bank account on 20xx ck was drawn on the co-7 bank account on 20xx summary of 990pf returns 20xx12 20xx12 20xx12 20xx12 line contributions line other income total income line 16a legal accounting fees line interest line taxes line other expenses total expenses form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the treasury - internal_revenue_service 20kx net_income loss total assets total liabilities equity total liabilities equity summary of returns forms tax on undistributed_income summary of bank statements 20xx1 20xx12 20xx12 there are no bank statements prior to november 20xx since there was no bank account for org deposits withdrawals balance deposits withdrawals balance co-5 account opened 20xx 20xx cco-5 account 20xx 20xx 20xx 20xx 20xx s 20kx 20xx tn 20xx 20xx 20xx form acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the fmasury - internal_revenue_service 20xx 20xx 20xx 20kx loans of the foundation loan at co-8 address city state beginning date 20xx maturity_date 20xx amount dollar_figuredollar_figure stated rate the purpose of the loan is to repay org no collateral personal guaranty of founder loan at co-8 address city state beginning date xx and maturity_date amount dollar_figuredollar_figure stated rate the purpose of the loan is purch immed annuity for ra-2 life_insurance_policy this was a premium financed policy and premiums were paid before 20xx 20xx12 20xx12 amount_paid for policy interest earned on the policy interest wired to co-10 on the loan check form co-9 paid to co-10 on 10-9-20xx paid off the loan 10-15-20xx difference - loan secured_by foundation founder founder received a commission of dollar_figure for the purchase of the dollar_figure insurance_policy in 20xx form a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the treasury - internal_revenue_service 20kx the insurance_policy was cashed in for dollar_figuredollar_figure on 10-9-20xx but the loan amount was dollar_figure which was more than the policy was worth so the investment was a loss of dollar_figure which they had to obtain a loan the policy no longer exists this was one of the items mentioned the taxpayer has no records self-dealing and jeopardy of investments were considered applicable tax law regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals regs sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals regs sec_1_501_c_3_-1 operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_509 private_foundation defined sec_509 general_rule -for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than - sec_509 an organization described in sec_170 other than in clauses vu and vili sec_509 an organization which - sec_509 normally receives more than one-third of its support in each taxable_year from any combination of - sec_509 gifts grants contributions or membership fees and form acrev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items 20xx _ sec_513 not including such receipts from any person or from any sec_509 gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of bureau or similar agency of a governmental_unit as described in taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in _ sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in _ sec_170 other than in clauses vil and viii and _ sec_170 in any sec_509 normally receives not more than one-third of its support in each taxable_year from the sum of - sec_509 gross_investment_income as defined in subsection e and sec_509 the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_509 an organization which - sec_509 is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or sec_509 1s - sec_509 operated supervised or controlled by one or more organizations described in paragraph or sec_509 supervised or controlled in connection with one or more such organizations or sec_509 operated in connection with one or more such organizations and sec_509 is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or and sec_509 an organization which is organized and operated exclusively for testing for public safety form a rev department of the treasury - internal_revenue_service page -8- form sec_86a name of taxpayer org exhibit year period ended 20xx 20xx explanation of items department of the treasury - internal_revenue_service schedule no or 20xx for purposes of paragraph an organization described in paragraph shall be deemed to include an organization described in sec_501 or which would be described in paragraph if it were an organization described in sec_501 sec_509 status of organization after termination of private_foundation_status -for purposes of this part an organization the status of which as a private_foundation is terminated under sec_507 shall except as provided in sec_507 be treated as an organization created on the day after the date of such termination sec_508 new organizations must notify secretary that they are applying for recognition of sec_501 status -except as provided in subsection c an organization organized after date shall not be treated as an organization described in sec_501 - sec_508 unless it has given notice to the secretary in such manner as the secretary may by regulations prescribe that it is applying for recognition of such status or sec_508 for any period before the giving of such notice if such notice is given after the time prescribed by the secretary by regulations for giving notice under this subsection sec_508 presumption that organizations are private_foundations -except as provided in subsection c any organization including an organization in existence on date which is described in sec_501 and which does not notify the secretary at such time and in such manner as the secretary may by regulations prescribe that it is not a private_foundation shall be presumed to be a private_foundation sec_508 governing instruments - sec_508 general_rule -a private_foundation shall not be exempt from taxation under sec_501unless its governing instrument includes provisions the effects of which are sec_508 to require its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and sec_508 to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 d from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in _ sec_4945 form acrev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items department of the treasury - internal_revenue_service 20xx government ’s position the sec_501 tax exempt status of the org the foundation should be revoked because it is not operated exclusively for tax exempt charitable purposes the foundation has no bylaws minutes books_and_records and there were not any payments made to the charitable organizations named in the trust document from the inception of the foundation there were no charitable activities to further their exempt_purpose this has been proven by the foundation because they filed the form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code and have paid the excise_tax for the failure to distribute income for december 20xx to 20xx tax periods per sec_508 the foundation is to operate in a manner as not to be subject_to the tax under sec_4942 which required the filing of the form_4720 for four consecutive years more than an insubstantial part of the foundation’s operation is to serve the financial needs of its founder founder the founder received commission for the purchase of the dollar_figure insurance_policy of dollar_figure in 20xx which would have been reported on his personal return founder the founder of the trust document has taken charitable_contributions on his personal tax_return for the contributions given to this foundation that has not performed any charitable acts the total charitable_contributions were taken on his 20xx to 20xx personal returns were dollar_figure there is no interest to the public only private interest to the founder per regs c -1 c taxpayer’s position taxpayer agrees with revocation conclusion accordingly the sec_501 exempt_private_foundation status of the org the ‘ foundation should be revoked effective january 20xx because it does not operate exclusively for exempt purposes the foundation was set up to distribute income to three charities the founder did make contributions from 20xx to 20xx from 20xx to 20xx the foundation has not given one dollar to any of the named charities listed in the trust they failed to distribute their qualified_distribution amounts the foundation filed and paid the excise_tax for sec_4942 failure to distribute income on the form_4720 from 20xx to 20xx the foundation has not operated with a charitable purpose the only person that benefited from the foundation was the founder being able to take charitable_contributions from 20xx to 20xx form_1041 u s income_tax return for estates and trusts should be filed for future tax years ending december 20xx subsequent returns are due no later than the day of the month following the close of the trust’s accounting_period note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 form acrev department of the treasury - internal_revenue_service page -
